Citation Nr: 0323150	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-18 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder claimed as secondary to service-connected disability 
from spondylitis with arthralgia of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



REMAND

The veteran had active duty service from October 1967 to 
October 1969.

In July 2002, pursuant to authority in 38 C.F.R. § 19.9, the 
Board undertook additional development of the veteran's claim 
for service connection for a cervical spine disorder claimed 
as secondary to service-connected disability from spondylitis 
with arthralgia of the lumbar spine.

The United States Court of Appeals for the Federal Circuit 
has since invalidated the regulation that authorized the 
Board to decide a claim based on evidence developed by the 
Board unless the veteran has waived consideration of such 
evidence by the agency of original jurisdiction.  See, DAV v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir 2003).  
Additional evidence has been received that has not been 
reviewed by the RO.  The veteran has not waived review of 
such evidence by the agency of original jurisdiction.  

Accordingly, this matter is remanded to the RO for the 
following action

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 38 
C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

2.  The RO must adjudicate the claim of 
entitlement to service connection for a 
cervical spine disorder claimed as 
secondary to service-connected lumbar 
spine disability.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplement statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



